Case 1:20-cv-11839-IT Document 29-4 Filed 03/29/21 Page 1 of 2

EXHIBIT 4
10)

11 |

12

13

14

15

16

17

18

19

20

21
22
23
24

25

Case 1:20-cv-11839-IT Document 29-4 Filed 03/29/21 Page 2 of 2
William Joseph Thibeault - November 14, 2018

12,

MR. CERILLI: I just received documents
today. This is a copy. I just downloaded them.
I'm just going to move through them. Those are
the corporate that we requested.

MR. QUIGLEY: Were these documents
produced by Jack's office this morning?

MR. CERTLLI: Correct.

Q. I'm showing you Plaintiff's Number 1. These are
documents that were produced this morning, and if
you'll just take a look at Plaintiff's Number 1.
Are these corporate filings pertaining to the
operation of Wood Waste of Boston?

A. I haven't seen these. My attorney -- we wanted to
try to be -- give you as much paperwork as we
could, so my attorneys went and pulled these

because we didn't have these on file.

Q. Does this appear to you --

A. This seems to be Wood Waste, yes. |
Q. What is the business of Wood Waste?

A. It's basically a transfer recycling facility of

construction, demolition material.
Q. And how long has Wood Waste been in operation?
A. I think since '90, '91 or '92. I actually think
‘93; I'm sorry.
Q. You're the current president of Wood Waste?
Allied Court Reporters, Inc. (401) 946-5500

115 Phenix Avenue, Cranston, RI 02920
www.alliedcourtreporters.com
